Citation Nr: 1420692	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-33 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.    

2. Entitlement to an increased rating for residuals, right knee meniscectomy in excess of 20 percent from August 25, 2006 and in excess of 30 percent from January 28, 2013.

3. Entitlement to an increased rating for a separate rating of 10 percent for right knee limitation of extension.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran filed a VA Form 9 that addressed entitlement to an increased rating for a right knee disorder, service connection for a left knee disorder, and service connection for a back disorder.  The Veteran's service connection claim for a back disorder was granted in a December 2012 rating decision and this issue is not before the Board.   

In regards to the Veteran's service connection claim for a left knee disorder, the Board notes that the RO reopened the claim as it was previously denied in a final April 1980 rating decision.  However, the Board must independently consider the question of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The issues of increased rating for a right knee disorder and service connection for a left knee disorder are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. An April 1980 rating decision denied the Veteran's claim of entitlement to service connection for a left knee disorder.  The Veteran was informed of his appellate rights, he did not perfect an appeal, and no new and material evidence was received within one year of the April 1980 rating decision. 

2. Evidence added to the record since the final April 1980 denial includes an October 2008 letter from a private physician who linked left knee disability to in-service injuries. 


CONCLUSIONS OF LAW

1. The April 1980 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board has reopened the Veteran's claim of entitlement to service connection for a left knee disorder and remands it for further development, no discussion of VA's duty to notify and assist as to this claim is necessary.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103 (2013).  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

By way of background, the Veteran filed for service connection for a left knee disorder, secondary to his service-connected right knee disorder and a July 1979 rating decision denied service connection.  New evidence was submitted and an April 1980 rating decision continued the denial.  The April 1980 decision became final as the Veteran was notified of the decision and informed of his appellate rights, and he did not file a notice of disagreement or submit additional evidence within the one year appeal period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.1105 (2013).     
    
The Veteran filed a petition to reopen the claim in August 2006.  Although the RO reopened the claim, the Board must independently consider the question of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The Board finds that new and material evidence has been received to reopen the Veteran's service connection claim for left knee disorder.   The claim was denied in April 1980 as there was no evidence providing a link between the Veteran's left knee disorder and service and no evidence providing a link between the left knee disorder and his service-connected right knee disorder.  The Veteran's private doctor, in an October 2008 letter, associated the Veteran's left knee disorder to in-service injuries.  Such evidence raises a reasonable possibility of substantiating the Veteran's claim and relates to the unestablished fact of a nexus.  38 C.F.R. § 3.156(a) (2013).  See Shade, 24 Vet. App. at 117.  Thus, the claim is reopened.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder; to this extent only the claim is granted. 


REMAND

Initially, the Board finds that a contemporaneous VA examination is required to determine the current nature and severity of the Veteran's service-connected right knee disorder.  Specifically, the VA examiner should report the Veteran's current range of motion, in degrees, and should also clarify the Veteran's range of motion reported in the December 2006, October 2010, and January 2013 VA examination reports.    

In regards to the Veteran's left knee service connection claim, the Veteran and his mother have stated that in 1973 a doctor associated with the VA hospital in Indianapolis, Indiana informed him that his right knee disorder would impact his left knee due to placing additional weight on the left knee.  It was also indicated that the Veteran's doctor in 1975 from Community Hospital told him that he would have problems with his left knee that were associated with his service-connected right knee disorder.  See Veteran's February 1979 lay statement, Veteran's October 2007 lay statement, and Mother's October 2007 lay statement.   The Board notes that certain records from Community Hospital are associated with the claims file but no records of VA treatment from 1973 are associated with the claims file except a July 1973 VA examination report.  Such records should be obtained before adjudication of the claim.  As such, the case is remanded for any additional records from Community Hospital, dated 1974 through 1975, and VA treatment records dated in 1973.  A medical opinion should then be obtained to discuss whether the Veteran's right knee disorder aggravated his left knee disorder.  The examiner shall specifically address the February 2009 and June 2009 VA examination reports.

Accordingly, the case is REMANDED for the following action:

1.  Gather any records of the Veteran's VA treatment dated in 1973 and any outstanding relevant records of VA treatment after March 2014.

2.  Attempt to obtain any outstanding records of the Veteran's treatment at Community Hospital, dated in 1974 and 1975.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his right knee disability and the nature, onset, and etiology of his left knee disability.  The claims file should be made available to and reviewed by the examiner, who should   

a) discuss any functional impairment of the right knee, addressing weakened movement, excess fatigability, incoordination, instability, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free flexion and extension.

b) specifically discuss and clarify to the extent possible,  the Veteran's reported range of motion in the December 2006, October 2010, and January 2013 VA examination reports, with any inconsistencies explained; and  

c) opine as to whether it is at least as likely as not that the Veteran's left knee disorder was aggravated by his service-connected disabilities, including by any alteration in his gait pattern produced by his service-connected disabilities.   

The examiner should specifically address the medical opinions rendered in the February 2009 and June 2009 VA examination reports, as well as the medical research submitted by the Veteran's representative in March 2014.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.      

4. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


